  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 1 of 12 PageID #:3115




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CRISTA E. NOEL,

                       Plaintiff,
 vs.                                                        No. 10cv08188
                                                            Honorable Judge SARA L. ELLIS
 BRUNO COLTRI,

                       Defendant.


            PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HER
                         MOTION FOR A NEW TRIAL

       NOW COMES Plaintiff, Crista E. Noel, by herself, pro se, and moves this Honorable
Court to grant her motion for Relief from a Judgment or Order Rule 60(b)(d), Findings and
Conclusions by the Court; Judgment on Partial Findings, Rule 52(a), or in the alternative, grant
her motion for a new trial pursuant to Rule 59(a) of the Federal Rules of Civil Procedure.

                                       STANDARD OF REVIEW

        Under Rule 59(a) of the Federal Rules of Civil Procedure, “a new trial may be granted to
all or any of the parties on all or some of the issues after a jury trial for any reason for which a
new trial has been granted in an action at law in federal court.” Fed.R. Civ. P. 59(a) (2009), The
Court should grant a motion for a new trial when the clear weight of the evidence is against the
jury verdict, the damages are excessive, or for some other reason the trial was not fair to the
moving party. Scaggs v. Consolidated Rail Corp., 6 F.3d 1290, 1293 (7th Cir. 1993). Conduct by
the court, counsel or jury, which improperly influences the deliberative process, is grounds for a
new trial. Hillard v Hargraves 197 F.R.D. 359 (N.D. Ill. 2000) (citing McNabola v. Chicago
Transit Authority, 10 F.3d 501, 516 (7th Cir. 1993); Emmel v Coca-Cola Bottling Co., 95 F.3d
627, 636 (7th Cir. 1996). A new trial also may be granted when the non-moving party failed to
disclose material information prior to trial. Brandt v Vulcan, Inc., 30 F.3d 752, 758 (7th Cir.
1994) The moving paty must establish that misconduct occurred and cause prejudice to [her].
Wiedemann v Galiano, 722 F.25 335 337 (7th Cir. 1983). The total impact of all errors or
irregularities at trial determines whether a defendant is entitled to a new trial. United States v.
Williams, 81 F3d 1434, 1443-44 (7th Cir. 1985) (citing United States v Boyd, 55 F.3d 239, 243
(7th Cir. 1995)).

        Under Rule 60(b)(d) of the Federal Rules of Civil Procedure, “the court may relieve a
party or its legal representative from a final judgment, order, or proceeding for the following
reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence
that, with reasonable diligence, could not have been discover in time to move for a new trial
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 2 of 12 PageID #:3116




under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic, misrepresentation,
or misconduct by the opposing party. Other Powers to Grant Relief, this rule does not limit a
court’s power to (1) entertain an independent action to relive a party from judgment, order,
processing; (3) set aside a judgment for fraud on the court. Fed.R. Civ. P. 60(a)(b)(d) (2007)

        Under Rule 52(a)(5) Questioning the Evidentiary Support. A party may later question the
sufficiency of the evidence supporting the finding, whether or not the party requested findings,
objected to them, moved to amend them, or moved for partial findings, Fed.R. Civ. P.52(a)(6)
(2009)

                                        STATEMENT OF FACTS

        Plaintiff, Crista Noel, pro se, filed claims against Bruno Coltri; and the Westchester
Police Department in an amended complaint. Some of those complaints included, first, fourth
and fourteenth amendment claims, as well as malicious prosecution, racial profiling, hate crimes,
(gender-based violence), aggravated battery, false imprisonment and malicious prosecution. Her
amended complaint included others not listed. During proceedings Plaintiff complained that
Defense counsel committed slander, bullied her, tampered with evidence, violated HIPAA, and
should have been found in contempt of court for receiving mental health records while under a
court order of denial, along with other reasons. All of Plaintiff’s complaints and motions were
denied, but Judge Zagel did state that he would entertain a tort against Defense counsel after
Plaintiff’s trial was completed. During trial Defense counsel continued violating court orders and
slandering Plaintiff.

        Although Plaintiff won the right to argue malicious prosecution and equal protection of
one, some claims were dismissed without her knowledge, or consent. She argued this fact in her
motion to reconsider. Specifically, Plaintiff argued that she did not, nor would she have ever
dismissed her first amendment claim because it was critical to her case. Additionally, she argued
that Coltri illegally seized her and violated her constitutional rights before any of the events filed
in his criminal complaint occurred. Plaintiff’s motion to reconsider was denied. Plaintiff made an
oral request for an interlocutory appeal in a status hearing but was advised against moving
forward.

       Previously, lawyers came to Plaintiff’s rescue because she knew them through her work
with Women’s All Points Bulletin. Plaintiff appreciates every lawyer who worked on her case
pro bono. On many occasions Plaintiff was beyond her level of competency, and completely
drained by the psychological abuse heap upon her during the 10 years of proceedings.

        Upon the assignment of her trial lawyer, Defense counsel took full advantage of
Plaintiff’s status as a client. Although discovery was closed and counsel had refused to give
Plaintiff any of her requests, except the documents given to Dr Rhone by order of the court, they
began to selectively, and surprisingly, produce documents, audio tape recordings, “experts”
heretofore never seen, heard, or presented to Plaintiff for review during the entire 10 years of
proceedings, and depositions; and Plaintiff was deposed twice. Over the objections of Plaintiff’s
lawyers, these documents and recordings were allowed and presented at trial.




                                                  2
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 3 of 12 PageID #:3117




         During trial Defense counsel continued their psychological manipulation, slander, and
violations of Court orders. Plaintiff’s counsel and witnesses were rendered ineffective through all
the actual and perceived limitations ordered by the Court. Confusion and frustration abound as
trial began. Plaintiff or her witnesses were cut short, cut off, or not allowed to fully speak to the
issues, or give their full testimony even though Plaintiff and Pamela Tolbert had previously
testified during the criminal trial and the transcript was in the record.

       As requested, Plaintiff asks that this motion protect her right to appeal.

                                              ARGUMENTS

       I. COLTRI PERJURED HIMSELF AND COMMITTED FRAUD UPON THIS
       COURT

        Coltri committed fraud upon the court and he will continue to perjure himself as long as
he is not held accountable. It began with his first call to dispatch. His first statement was riddled
with factual inconsistencies, complete fabrications, and ambiguous and improbable statements as
recorded by Sgt. LaManna; he continued with his testimony during preliminary hearing; he
changed again during testimony at criminal trial; and told an outrageous in story during this civil
trial.

         It is clear that Coltri was either coached by his Defense team, and/or his years of
employment have contributed to his fourth story. When he uses catch phrases like “split second
decision” it attest to this fact. But Coltri has never been consistent in his stories. These are not
simple contradictions as the Illinois Appellate court described; these are pure fabrications that
change each time he testifies. In his fourth, and hopefully final story, suddenly, Plaintiff is angry
about Pamela Tolbert receiving a ticket, something never mentioned in his 3 previous stories.
Plaintiff argues it is an incontrovertible fact that his supervisor and Sergeant, unequivocally and
unambiguously, testified that Coltri did not tell him, that he told Plaintiff she was under arrest.
Likewise Coltri did not testify to telling Plaintiff she was under arrest at preliminary hearing, nor
is it written in the original statement.

        In this Court, Coltri and Newton testified that Plaintiff and her witness were sitting in
their cars behind a building, but upon cross-examination, Coltri points directly at the “no parking
sign” collaborating Plaintiff, and her witness’ testimony that they were sitting in front of each
other near the corner.

        Coltri has the Plaintiff charging, walking, walking briskly, running, screaming and
cussing about tickets that do not exist, and tickets given to friends; cussing about being “Black,”
and using her breasts as weapons. And on top of all that, he has her hitting; kicking; slapping;
punching, with both, open hands, and closed fists, all while she is holding a phone in her hand
which he manages never to get “clocked” with. Coltri testified to being one of approximately 30
officers who has been spit on and kicked in the face but was not hurt by anyone but Plaintiff.

       He unbelievably testifies to having no problem with a “dangerous person” driving a 2000
pound car towards him to exit a lot while he’s searching for a warrant for her arrest, but he feared



                                                  3
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 4 of 12 PageID #:3118




for his life when a 135lb woman walked towards him asking him a question, causing him to
jump out of his vehicle and walk directly into the path of this “dangerous person with an
unidentified object” that he, in 2019, believed was a gun. Not only flying in the face of his
training, again, Coltri never mentions fearing for his life, split second decisions, or a gun in his
previous statements or testimony. To the contrary, he states he was blocking Plaintiff in the lot if
she wanted to move her vehicle, and he recognized she had a phone in her hand.

        Defense’s expert testified that Plaintiff has no mental health disorder/disability but
Defense convinced the jury that someone with no mental health disorder/disability would act like
someone with a severe mental health disorder/disability, only because they were allowed to
obtain and use over 30 years of Plaintiff’s health records.

          Coltri through perjury convinced a jury that Plaintiff, who has spent 10 years, pro se,
presenting verbal and written legal arguments in state and federal courts of law, did not argue the
law while she was sitting by a stop sign. It is illogical and improbable that Plaintiff would be
upset because another person was receiving a ticket or upset about a ticket that did not exist. Just
as it is improbable and illogical for Plaintiff to have said to Coltri, “I don’t have to go fucking
nowhere, I’m sick of you people picking on us. He only stopped her because she is Black!”
Coltri’s Original Statement (Jan 2009) It is improbable and illogical because Plaintiff was
already stopped when Coltri approached, she would not have said, “he only stopped her because
she’s Black.” Additionally, if Plaintiff had said she wasn’t going to move her car, she would not
have moved her car.

         Coltri’s next statement is consistent with Plaintiff, he threatened to write her a ticket and
“at this time” she moved her car around the corner into the parking lot. There is no discussion of
Pamela Tolbert’s ticket based on Coltri’s original statement, made within minutes of the
incident, nor is there any testimony discussing Pamela Tolbert’s ticket at preliminary hearing
which was more than 48 hours later, or in criminal trial which was approximately 2 years later.
Coltri has never been consistent with his testimony in regard to what Plaintiff said during their
conversations except that she said, “May I help you?”

        Coltri states that he pulled his car onto the street, at the apron, and not onto the apron at
the entrance/exit of the parking lot, as the photograph of the scene shows. He then says he was
waiting for “vehicle information” supporting his original articulated unreasonable suspicion that
“he wanted to know who he was talking to and who the car belong to.” TT p14, lines 14-15, not
that he was looking up a warrant on a “dangerous” person.

        Coltri forgets at preliminary hearing that he was punched in his face, stating Plaintiff
“just” made contact “in the front of my body, legs and upper torso area.” Upon arrival of the
EMT, he forgets he was battered and the EMT records his response to Plaintiff saying she was
attacked, as [she was] “resisting arrest.”

        Coltri plays on explicit and implicit bias consistently, even dabbling with stereotypes of
African-American women. He states that Plaintiff was being sarcastic when she asked, “May I
help you?” He stereotypically describes the “Angry Black Woman” and he masculinizes her.
Plaintiff continues to be a woman with a chest and no breasts. Breasts that no woman would slam



                                                  4
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 5 of 12 PageID #:3119




into anything, let alone a fully uniformed police officer with a bullet-proof vest, radios, and gun.

…”I had the opportunity to review the evidence, judge the credibility and reliability of the
witnesses who have testified and find that there is not sufficient evidence beyond a reasonable
doubt for the aggravated battery to the police officer”. Judge Tucker, TT pg 103, lines 6-11

       Judge Tucker, the trier of fact, is specifically referring to Coltri. Plaintiff is not the only
person who believes Coltri’s story is incredible and perjured. Coltri perjured himself in this
Court and the record proves it.

        -
        II. CONFUSION, PRESERVING SELF DEFENSE, RESISTING ARREST

        A. The ruling curtailing Plaintiff and her witnesses from telling their stories in full, with
no prejudice, not only made the trial unfair, but rendered her counsel ineffective by causing fear
and confusion, among other things. Although given rights to speak openly with minimal
guidelines under in limine orders, during the pre-trial conference, and trial, Plaintiff was unduly
limited for reasons in direct conflict with the Court’s previous orders.

        For example, contrary to the in limine order, in reference to Women’s All Points Bulletin,
Plaintiff was restricted to one sentence at trial, and that sentence did not allow her to truthfully
state that she founded the organization. Whereas the order stated that, “However, the Court limits
Noel to using this testimony solely as background information and as to her damages, if she can
demonstrate a link to her damages and her work with WAPB.” Ellis, In Limine Order (May
2009). The unfairness and confusion is clear, especially considering, that on the other hand,
Bruno Coltri, an individual who is employed as a police officer at the Westchester Police
Department has an advantage because he has no need to explain his work; most people know the
basic roles and responsibilities of the police.

       Plaintiff argues that the in limine orders were confusing, and caused her irreparable harm
during trial.

        B. Plaintiff preserved her right to argue self defense during her criminal trial.

…“Therefore, defendant preserved her self-defense claim on appeal.” People v Noel, 2102 IL
App (1st) 1033302-U.

        Plaintiff has always testified to fearing for her life when Coltri attacked her. By limiting
Plaintiff’s testimony in telling “her story” she was unfairly limited in her ability to fully argue
her case. Adding, this district court noted that Plaintiff never had the ability to argue self defense.

…“Finally, assuming that the Illinois Appellate Court’s statement that Plaintiff “was not faced
with an officer’s use of excessive force” qualifies as a factual finding, [which it should not
because the Appellate court is not the finder of fact], it was unnecessary to affirmance of
Plaintiff’s conviction because it was considered in the context of a self-defense claim that
Plaintiff could not make out even if the appellate court had found that excessive force was used.”



                                                   5
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 6 of 12 PageID #:3120




Zagel, Defendants Motion to Dismiss Order, (March 2013)

        Arguing self defense is not necessarily arguing for, or against, excessive force especially
since Plaintiff has always said that Bruno Coltri criminally attacked her: only for his lack of
video has he not been prosecuted.

…”In Simpson v. Thomas, the Ninth Circuit found that it had been reversible error for a district
court to exclude testimony of the plaintiff in a Section 1983 action as Heck barred. 528 F.3d 685
(9th Cir. 2008). In reaching their conclusion, they recognized that Heck- and all its progeny –
addressed only whether a clain itself is viable, not whether evidence is admissible.” Viramontes
v. City of Chicago, Motion for New Trial, Oct (2014)

        Plaintiff argues that she, and all her witnesses, and lawyers, were unduly and severely
held to an impossible standard of testimony and presentation of evidence, and she was
irreparably harmed at trial.


       C. Resisting Arrest

        Plaintiff reminds the Court that the resisting arrest statute allows for a person to be
convicted of resisting even if the arrest is unlawful. Coltri’s perjured testimony in this Court still
does not provide any reasonable suspicion or probable cause for his following and/or blocking
Plaintiff in the lot.

       ”…a police stop exceeding the time needed to handle the matter for which the stop was
made constitutes an unreasonable seizure under the Fourth Amendment. US v Wallace, 937 F.3d
130(2nd Cir. 2019) quoting US v Rodriguez (2006)

        Coltri’s testifies consistently that Plaintiff followed his order and move her car around the
corner. Although he may not have liked the conversation, he consistently testifies it was not
criminal, and therefore he should have disengaged.

       “…The Fourth Amendment applies to all seizures of the person, including seizures that
involved only a brief detention short of a traditional arrest. Davis v Mississippi, 394 U.S. 721, 89
S.Ct. 1394, 22 L.Ed.2d 676 (1969); Terry v. Ohio, (W)henever a police officer restrains his
freedom to walk away, he has ‘seized’ that person,’ id.,at 16,88 S.Ct.,at 1877 and the Fourth
Amendment requires that the seizure be ‘reasonable.’

        At federal trial Coltri testified that because [paraphrase],”no one had ever talked to me
that way so I thought she was “dangerous,” then admits that Plaintiff was not breaking any law
when he followed her, speaks to the fact that he had no reasonable suspicion of criminal activity,
and was on a ‘frolic of his own’ when he followed Plaintiff and seized her, and her vehicle.
There is no doubt that he showed authority by placing his car in a manner that lead Plaintiff, (in
the light most favorable to the non-moving party), to believe that she needed to submit to his
show of authority before she moved her vehicle, or herself, from the lot.




                                                  6
   Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 7 of 12 PageID #:3121




         Now that Coltri has testified to looking for a “warrant” it is no stretch of the imagination
that he was indeed “restraining Plaintiff’s freedom to walk or drive away.” Finally, Coltri does
testify at preliminary hearing that “his [Officer Newton’s] traffic stop was an unrelated matter to
mine.” PL pg 10, lines 7-8. Coltri testifies to considering his encounter with Plaintiff a stop.

           Coltri illegally seized Plaintiff and this Court should reconsider their denial of Plaintiff’s
claim.


           III. DEFENDANTS REPEATEDLY MISLED THE JURY AND CONTINUED TO
           IGNORE COURT ORDERS

        In addition to the misconduct Plaintiff argues in her statement of facts, Defense counsel
did not argue malicious prosecution and equal protection of one, they reargued the aggravated
battery and resisting arrest.

         This Court specifically stated that the resisting arrest conviction should not be re-argued
yet Defense consistently made arguments and references to Plaintiff’s conviction for resisting
arrest. Defense presented the resisting arrest statute to the Court, and jury, and stated, on record,
that it was the definition of aggravated battery.

        Additionally, Coltri was able to address and tell his full story without intervention, while
Plaintiff and her witnesses were severely limited.

        Defense counsel misrepresented Plaintiff’s misdemeanor resisting conviction, as a felony
resisting conviction, continually stating that Coltri was struck, kicked, hit and harmed as a part of
the resisting conviction.

         In closing argument, Defense used the term “these people” and even after receiving daily
transcripts of testimony, (included in their lawyer fees), they continued to slander Plaintiff and
commit fraud when they told the jury that Plaintiff testified that her witness, Pamela Tolbert did
not tell her to get back in the car. Although Plaintiff does not have access to these transcripts,
from memory, she can say, that she testified that her witness was inaccurate when she said
Plaintiff was anything other than concerned about Coltri’s behavior and did not speak
specifically to Pamela asking her to stay in the car.

           IV. PERMITTING THE ALLEGED AUDIO TAPE OF “MS. NOEL” WAS IN
           ERROR

        Defense counsel surprised Plaintiff, and her lawyers, with an audio tape that an “expert or
Sheriff” unbeknownst to Plaintiff, and never presented before or during discovery or depositions,
had reviewed and translated without notifying Plaintiff or her lawyers so that they could be
involved. Defense stated during trial, without any voice recognition analysis, or confirmation
from Plaintiff herself, that the person in the background was indeed Plaintiff. *
*Plaintiff heard the tape and did not recognize the voice as hers. Additionally, she did not hear “come on baby” she heard, “hold on baby.”




                                                                        7
    Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 8 of 12 PageID #:3122




         After being ordered by this Court to let the jury determine the translation of the tape,
Defense counsel purposely defied the order and told the jury that the person on the tape said,
“come on baby”. Then they implied that Plaintiff was speaking to Coltri. Timeline and
photographic evidence prove that other people were on the scene at the time the tape was being
recorded. Plaintiff was pinned to the hood of Coltri’s squad car. It is preposterous to claim that
Plaintiff would call a man that just attacked her “baby’. It is also preposterous, because Coltri
testified that Plaintiff was unable to say one word without cussing and using mf-ing or f-ing.

         Plaintiff is not Muhammad Ali and was not dancing around goading a police officer into
a fight. And if she had been, Coltri would have testified to it at trial by now. Defense’s
psychological manipulation pulls at every explicit and implicit bias a jury that lacks an African
American can hold. If anything, the alleged audio taping of Plaintiff shows she was not
cussing. **

       This audio tape and it presentation was extremely prejudicial to Plaintiff’s case and was
vigorously objected to by her counsel. It should have been barred as evidence of Plaintiff’s
voice.

            V. NEW EVIDENCE

        A. At trial the Assistant State’s Attorney (ASA) testified that a charge of felony resisting
arrest exists. A felony resisting arrest requires injuries. Although Coltri feigned injuries to which
he had no evidence the ASA did not charge Plaintiff with felony resisting.

        (720 ILCS 5/31-1) (from Ch. 38., par. 31-1) Sec. 31.1. Resisting or obstructing a peace
officer, firefighter, or correctional institution employee (a) a person who knowingly resist or
obstructs the performance by one known to the person to be a peace officer, firefighter, or
correctional institution employee of any authorized act within his or her official capacity
commits a Class A misdemeanor. (a-7) A person convicted for a violation of this Section whose
violation was the approximate cause of an injury to a peace officer, firefighter, or correctional
employee is guilty of a Class 4 felony

       B. The audio tape captures Coltri calling in an “assault” to dispatch, it also captures
Westchester’s dispatch changing his call for an assault to battery, and Coltri then repeating what
was said. Dispatch had no authority to change Coltri’s call. Defense counsel misled the jury
when saying that Colti already called in a battery, this was simply not true.

        This fact would explain why Coltri forgot about being punched in his face; is ambiguous
when speaking about the breast bump and being struck; did not tell the EMT there was a battery;
and after Plaintiff called the EMT and documented her injuries, began the malicious prosecution
of a felony battery.

         C. It should be noted that the ASA did not consider, or possibly know about the original
call for an assault since they did not review the tapes, or speak to Plaintiff, or her witness, before
**At criminal trial Plaintiff testifies to screaming after Coltri’s attack.




                                                                              8
  Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 9 of 12 PageID #:3123




charging a felony aggravated battery and resisting arrest. Plaintiff charges that felony review was
improper, possibly due to the holiday, but improper nonetheless.

        It should also be noted that no Judge considered Plaintiff’s behavior, before the breast
bump, assaultive. Judge Tucker, the trier of fact, had the power to reduce Plaintiff’s felony
charge to a misdemeanor assault and did not. Neither did the Appellate Court, on the contrary,
the Appellate Court upheld Plaintiff’s right to be “argumentative” and made no mention of her
exiting her vehicle to speak with Coltri as an offense.

       Defense counsel should have been limited in arguing against Plaintiff’s rights to be free
and safe from harm and legally exiting her vehicle.

      If Plaintiff is granted a new trial, she would like to reinstate her claim against the City of
Westchester which she believes was unfairly dismissed.


       VI. PRO SE STATUS

       Plaintiff knows she was treated unfairly because of her pro se status.

        Discovery that would have been granted, no questions asked, as a part of a 1983 claim
against a police officer was denied. Motions to the court, written correctly and incorrectly were
denied. Haines v Kerner, 404 U.S. 520 (1971) pro se pleadings should be held to “less stringent
standards” than those drafted by attorneys.

        The expectation that Plaintiff would know all the rules is unreasonable. Her expert
witnesses were denied during a status hearing. She asked for a Special Agent with the FBI, and
Dr Robinson to testify as experts. She should have been given time to submit their paperwork
following the rule since one, and possibly both, individuals had previously testified in federal
court as expert witnesses.

        Defense failed to coordinate any of her depositions until the Court intervened. Even
McCorkle treated Plaintiff unfairly. Defense forced her into a second deposition to discuss a
document she filed a motion to find Defense in contempt of court for tampering with it. Defense
was allowed every subpoena, more interrogatories than the rule, and other rule breaking while
Plaintiff was held to the standard of a lawyer.

      Plaintiff knows that the denials of her motions and her pro se status severely limited the
outcome of a fair trial.

       Plaintiff requests that if she is granted a new trial that she receive all her discovery
requests, especially in regards to Coltri’s personnel file; orders regarding writing use of force and
supplemental reports; that her expert witnesses are allowed; and her motions to find Defense in
contempt of court orders are investigated.




                                                  9
 Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 10 of 12 PageID #:3124




       VII. CODE OF SILENCE

       Ten years have passed since LaManna and Newton testified, although Plaintiff
understand age related memory lapse they is no doubt they both were protecting Coltri.

        LaManna was on the force 16 years in 2009 and knows that reports should not be
ambiguous, vague and open ended. He also knows that pointing a taser and threatening to tase
someone should be noted very specifically in a report and should be followed up with a
supplemental report, or a use of force report especially when a felony has been charged against
an officer. Sgt LaManna was the supervisor on duty and did not ask Newton to write a
supplemental report on the day of the incident or afterwards.

         Newton did not see anything because he was behind a building but he also did not
threaten Plaintiff with a taser or Pamela would have caught it on the/a photograph. Pamela
testified that they were walking together. If she had seen him standing over Plaintiff, threatening
her with a taser she would have taken a picture of it without any interference from Newton. It did
not occur. Newton walked Pam back to her car; he had no concern about leaving Plaintiff with
Coltri. He did not write a use of force or supplemental report, and Coltri did not specifically state
what the officers who “helped subdue” Plaintiff actually did. It was purposefully left open for
protection.

        Newton testified at trial that he may have been out of the vehicle when Plaintiff arrived
on the scene. At criminal trial when he was asked, “Was there another vehicle on the scene
there?
        Not immediately, but as I got back in my car and starting writing out a ticket, another
vehicle pulled in front of Ms.Tolbert’s. TT, pg 30, lines 8-10. Newton was sitting in his car
writing Pamela Tolbert’s ticket.

        Plaintiff’s in limine motion allows for this bias to be addressed. If granted a new trial
Plaintiff asks that she can specifically refer to LaManna and Newton’s behavior as a code of
silence.


       VIII. INEFFECTIVE COUNSEL

       Plaintiff discovered that counsel assigned to her during the settlement conference may not
have submitted the proper paperwork outlining Plaintiff’s expenses incurred fees, damages and
costs.

       If granted a new trail Plaintiff asks to correct the record.

        Plaintiff reiterates her earlier statements, that her trial counsel was rendered ineffective
due to; rulings because Plaintiff was pro se, confusing in limine orders, severe restraints on her
and her witness’ testimony, surprise discovery, new evidence, denied objections, etc. the list is
not exhaustive.




                                                  10
 Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 11 of 12 PageID #:3125




       Plaintiff reiterates that she never approved of the dismissal of her 1st Amendment claim.

       IX. COURTS MOTIONS IN LIMINE AND ARBITRARY RULINGS

       A. Plaintiff considers this Courts determination of her emotional damages arbitrary and
          asks the Court to reconsider.

       B. Barring Evidence that Noel was not Hired as a Census Worker because of her Arrest

        Defense subpoenaed US Census records, those records should support the letter entered
into evidence proving that the Plaintiff lost the job at the Census just because of her charges. The
denial of the Census position was before Plaintiff went to trial. Whether Plaintiff was convicted
of resisting arrest is moot. Plaintiff submitted this letter as evidence of damages and it should
only speak to the totality of circumstances surrounding being arrested and charged, and
maliciously prosecuted.

       The barring of this document of damages was in error.

       C. Not Barring Testimony Regarding Noel’s Prior Psychiatric Treatment

Dr Rhone and Dr Robinson testified and agreed that Plaintiff’s previous mental health care was
irrelevant and did not “exacerbate” any issues in regards to the attack. Although new evidence
too, based on the Plaintiff’s witness and Defense’s expert, it should be barred as irrelevant.

                                              CONCLUSION

         Plaintiff believes that she has established, and should be granted, her right to a new trial
by showing that multiple errors occurred at trial, and those errors were so severe they rendered
the trial fundamentally unfair. US v Powell, 652 F. 3d 702, 706 (7th Cir.2011)(citing Alvarez v
Boyd, 225 F 3d 820, 824 (7th Cir. 2011)) The cumulative effects of the Court’s rulings deprived
Plaintiff of his right to a fair trial, Christmas v City of Chicago, 682 F. 3d 632, 643 (7th Cir.
2012)

      Plaintiff reserves her right to amend this document after it has been filed in a timely
manner, with documents of support and possibly affidavits.


       DATED: January 14, 2020
                                                       Respectfully submitted,

                                                       Plaintiff - Appellant Crista E. Noel

                                                       By_______________________
                                                       Pro Se by Crista E. Noel

                                                       219F. Dodge Avenue
                                                       Evanston, Illinois 60202


                                                  11
 Case: 1:10-cv-08188 Document #: 334 Filed: 01/16/20 Page 12 of 12 PageID #:3126




                     IN THE UNITED STATES DISTRICT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CRISTA E. NOEL                                )
Plaintiff-Appellant                           )
                                              )
v.                                            )
                                              )        No.   1:10-cv-08188
BRUNO COLTRI                                  )        The Honorable Judge SARA J. ELLIS
Defendant - Appellee                          )
                                              )
                                              )



                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that she is the attorney for Plaintiff and that she served a copy

of the foregoing on all counsel of record by causing the same to be delivered before the hour of

5:00 p.m. by electronic submission and USPS on January 16, 2017 to the following address:

       Thomas R. Weiler (Atty No. 06184955)
       John A. Masters (Atty No. 6299434)
       LANGHENRY, GILLEN, LUNDQUIST & JOHNSON, LLC
       Attorneys for Defendants, the Village of Westchester and Officer Bruno Coltri
       33 North Dearborn Street – Suite 1650
       Chicago, IL 60602
       Tel: (312) 704-6700


                                                       By________________________________
                                                       Crista E. Noel
                                                       Pro Se
                                                       219F Dodge Avenue
                                                       Evanston, IL 60202-3668
                                                       January 16, 2018




                                                  12
